DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/12/2021 has been entered.
Status of Claims
Office Action is in response to the Applicant's amendments and remarks filed11/12/2021. Claims 1 and 7 were amended. Claims 6 and 12 were cancelled. Claims 1-5 and 7-11 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to Claim Interpretation and USC § 112(a): Applicant’s arguments (remarks, pg. 6), filed 11/12/2021, with respect to claims 7-11 are in regards to just the USC § 112(a), Examiner would like to point out that the amendments removed the language of “an order receiver” and “an availability determiner” which also carried Claim Interpretation section, regardless, the arguments/remarks have been fully considered the Claim Interpretation and USC § 112(a) have been withdrawn. 
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments (Remarks, pg. 6) and amendments, filed 11/12/2021, with respect to claims 1-5 and 7-11 have been fully considered and are not persuasive. 
In regards to Applicant’s argument presenting patents such as “Applicant has amended the claims and submits that the claims are clearly patentable under 35 U.S.C. § 101. Indeed, the claims recite a system and method that deal with a container with a camera within the container and delivery of an item in the container and monitoring the container with a camera. Such system cannot be reasonably interpreted as an abstract idea without significantly more. Thus, reconsideration and withdrawal of the rejection of claims under 35 U.S.C. § 101 is respectfully requested.”, (see Remarks, pg. 6).
Examiner respectfully disagrees, claims show a method of managing interactions between people as the claims require “receiving request to unlock a container for a delivery, sending signal to unlock container to allow deliverer access to the container, while a security camera is in place to monitor the interior of the locker” the claim shows interaction between people as two individuals can communicate with one another to inquire about an available locker to store a customer’s package, and then permit the 
Response to Prior Art Arguments
In regards to Applicant’s argument that “Applicant has amended the claims and submits that the claims are clearly patentable under 35 U.S.C. § 103. Indeed, the claims recite a system and method that deal with a container with a camera within an interior of the container and none of the cited art teaches or suggests a container that can be remotely unlocked with a signal sent over a network and a camera that monitors the 
Examiner respectfully disagrees, previously cited Gupta shows a camera inside the locker compartments to monitor presence or movement of items inside the locker compartment as shown by Fig. 2 and ¶48 the use of cameras inside the locker compartments, with example directed to locker 257 of plurality of lockers 200, with camera present inside locker 257 to detect presence/absence of items inside the locker. Also to remotely unlock the lockers this is shown by ¶45 sending of signals to lock/unlock a locker component, further ¶50 states items can be deposited such as “Rather than utilizing specific storage compartments of the pickup location 200 to store returned items and/or items for delivery, a storage compartment module configured as a drop-box may be utilized to securely store such items. For example, a drop-box may be configured with a pivoting door or tray that allows items to be placed in the drop-box but not retrieved without having additional access to the drop-box”


Claim Objections

Claim 8 is objected to because of the following informalities: “system of claim 6” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- system of claim 7 --. For remainder of the action the word will be reviewed as “system of claim 7”.

Claim 8 is objected to because of the following informalities: “the at least one socially camera” is not clear with its intent due to interpretation. Examiner suggests that this is a spelling error and should read -- the at least one security camera --. For remainder of the action the word will be reviewed as “the at least one security camera”.

Claim 10 is objected to because of the following informalities: “system of claim 1” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- system of claim 7 --. For remainder of the action the word will be reviewed as “system of claim 7”.
	
Claim 11 is objected to because of the following informalities: “system of claim 6” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- system of claim 7 --. For remainder of the action the word will be reviewed as “system of claim 7”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 1, the claim recites the limitation "the delivery of at least one item" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the delivery of at least one item” will be interpreted as “a delivery of at least one item”.
In regards to Claims 5 and 9, the claim recites the limitation "the processor-implemented system" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the processor-implemented system” will be interpreted as “a processor-implemented system”.
Claims 2-5 and 8-11 depend from claim 1 and 7 respectively, discussed above and do not cure its deficiencies.

	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for delivery of a package to a storage container.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “method for the delivery of at least one item to at least one locked storage containers associated with a corresponding customer, the method comprising: receiving a request to unlock said locked storage container in order to receive said delivery; and sending to said locked storage container allowing access by a delivery agent that is delivering said at least one ordered item to said locked storage container during a time interval, wherein in response to receiving said [...], said locked storage container is unlocked so that the at least one item can be placed into an interior of said locked storage container, and wherein the at least one locked storage container is associated with at least one [...] positioned at the interior of the container to monitor the interior of said at least one locked storage container when said at least one locked storage container is closed” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (signal, computer, security camera of claims 1 and 7, additionally 

Step 2A - Prong 2: Claims 1-5 and 7-11 along with their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (signal, computer, security camera, network and processor).  The signal, computer, security camera of claims 1 and 7, additionally network and processor in claim 7, is recited at a high level of generality and is generically recited computer element. The generically recited computer element amounts to simply implementing the abstract idea on a computer.  The transmitting of the data over a network to a device amounts to insignificant extra-solution activity, such 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Furthermore, the transmitting of data over a network is extra-solution activity that the courts have found to be well understood routine and conventional activity.  See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-5 and 8-11 are also directed to same grouping of methods of organizing human activity.  The additional elements of camera recited in claims 2-4, 8, 10-11; server processor and medium recited in claim 2 and 8; processor recited in claims 2, 5 and 8-9; amount to mere instructions as discussed above.  The transmitting of the data amounts to insignificant extra-solution activity that is well understood and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al (US Patent Application Publication No. 20130261792 - hereinafter Gupta) in view of Simms et al (US Patent No. 6933832 - hereinafter Simms).
Re. claim 1
Gupta teaches:
A method for the delivery of at least one item to at least one locked storage containers associated with a corresponding customer, the method comprising; [¶73 and Fig. 2].
receiving a request to unlock said locked storage container in order to receive said delivery; and [Gupta; ¶34 and ¶45 shows instruction being sent to storage 
wherein in response to receiving said signal, said locked storage container is unlocked so that the at least one item can be placed into an interior of said locked storage container, and [Gupta; ¶45 shows sending of signals to lock/unlock a locker component, further ¶50 states items can be deposited such as “Rather than utilizing specific storage compartments of the pickup location 200 to store returned items and/or items for delivery, a storage compartment module configured as a drop-box may be utilized to securely store such items. For example, a drop-box may be configured with a pivoting door or tray that allows items to be placed in the drop-box but not retrieved without having additional access to the drop-box”].
wherein the at least one locked storage container is associated with at least one security camera positioned at the interior of the container to monitor the interior of said at least one locked storage container when said at least one locked storage container is closed. [Gupta; Fig. 2 and ¶48 shows the use of cameras inside the locker compartments, with example directed to locker 257 of plurality of lockers 200, with camera present inside locker 257 to detect presence/absence of items inside the locker].
Gupta doesn’t teach, Simms teaches:
from a computer to said locked storage container allowing access by a delivery agent that is delivering said at least one ordered item to said locked storage container during a time interval, [Simms; Col. 3 lines 1-10].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Simms in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re. claim 2, Gupta in view of Simms teaches the method of Claim 1.
Gupta teaches:	
wherein the security camera is associated with a processor-implemented system programmed in a non-transitory computer-readable medium, the system comprising at least one server processor enabled to operate the at least one security camera. [Gupta; ¶61, ¶128 and ¶134]. Please see motivation to combine Gupta in view of Simms presented in Claim 1 above.

Re. claim 3, Gupta in view of Simms teaches the method of Claim 1.
Gupta teaches:	
wherein the security camera is physically attached to the at least one storage container [Gupta; ¶48 shows camera is associated with storage compartment “storage compartments, such as storage compartment 257, may also include an image capture 

Re. claim 5, Gupta in view of Simms teaches the method of Claim 1.
Gupta teaches:	
wherein the processor-implemented system is also enabled to securitize the delivery by requiring the delivery agent and or the customer to supply a pre-approved identification code that permits access to the locked storage container. [Gupta; ¶34 shows database storing access codes for gaining access to locker compartments such as “the internal computing system may include a command component that maintains information as to which storage compartments of the pickup location 200 are empty, which storage compartments include items, the access code(s) or other identifier(s) necessary to open each of the storage compartments and any other information necessary to maintain the pickup location”. Also, ¶45 shows user communicate access code to gain access to locker by “when a user interacts with the control station 201 via the display 213 and provides an access code or other identifier, the control station 201 may identify a specific storage compartment associated with the access code or other identifier and the command component may wirelessly send instructions to the storage compartment management component of the storage compartment module 207 to unlock a storage compartment”]. Please see motivation to combine Gupta in view of Simms presented in Claim 1 above.


Re. claim 7
Gupta teaches:	
A system for delivery of items, said system comprising: 
a plurality of locked storage containers at different locations, each locked storage container corresponding to a different respective customer and being associated with at least one security camera positioned at an interior cavity of the container to monitor the interior of said locked storage container when said locked storage container is closed; [Gupta; ¶19 discusses delivery of items for customers (different respective customer, as there are more than one with the use of customers) and further stating pickup locations (interpreted as plurality of locations for lockers). More importantly, Gupta provides a camera in each of the locker compartments as Fig. 2 and ¶48 shows the use of cameras inside the locker compartments, with example directed to locker 257 of plurality of lockers 200, with camera present inside locker 257 to detect presence/absence of items inside the locker].
a processor configured to: -3- [Gupta; ¶61].
receive a request, from a computer over a network, to unlock a locked storage container in order to receive a delivery; [Gupta; ¶34 and ¶45 shows instruction being sent to storage compartment to lock/unlock lockers, such as “For example, when a user interacts with the control station 201 via the display 213 and provides an access code or other identifier, the control station 201 may identify a specific storage compartment associated with the access code or other identifier and the command component may wirelessly send instructions to the 
wherein in response to receiving said signal, said locked storage container is unlocked so that the at least one item can be placed into an interior of said locked storage container, and [Gupta; ¶45 shows sending of signals to lock/unlock a locker component, further ¶50 states items can be deposited such as “Rather than utilizing specific storage compartments of the pickup location 200 to store returned items and/or items for delivery, a storage compartment module configured as a drop-box may be utilized to securely store such items. For example, a drop-box may be configured with a pivoting door or tray that allows items to be placed in the drop-box but not retrieved without having additional access to the drop-box”].
wherein the at least one locked storage container is associated with at least one security camera positioned at the interior cavity of the container to monitor the interior of said at least one locked storage container when said at least one locked storage container is closed. [Gupta; Fig. 2 and ¶48 shows the use of cameras inside the locker compartments, with example directed to locker 257 of plurality of lockers 200, with camera present inside locker 257 to detect presence/absence of items inside the locker].
Gupta doesn’t teach, Simms teaches:
a plurality of locked storage containers at different locations, each locked storage container corresponding to a different respective customer […]; [Simms; Col. 3 lines 1-30, specifically states locked storage compartments available for first customer as it 
send, over the network to the locked storage container, an access signal allowing a delivery agent to access the locked storage container during a time interval, [Simms; Col. 3 lines 1-10].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Simms in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 8,
System of claim 8 substantially mirrors the method of claim 2.

Re. claim 9,
System of claim 9 substantially mirrors the method of claim 5.

Re. claim 10,
System of claim 10 substantially mirrors the method of claim 3.


Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta in view of Simms in view of Elberbaum et al (US Patent Application Publication No. 20090141117 - hereinafter Elberbaum).
Re. claim 4, Gupta in view of Simms teaches the method of Claim 1.
Gupta doesn’t teach, Elberbaum teaches:	
wherein the security camera is located remotely from the at least one storage container. [Elberbaum; ¶32 and Fig. 2 show a dome camera mounted on the wall as element number 24 and it views the exterior of the plurality of lockers in the room with lockers. Examiner notes, Applicant’s specification ¶56 mentions Fig. 8 and location of camera being remote as a camera that is within distance of lockers, “security camera C′ is not affixed physically attached to the storage camera but is situated remote therefrom at a distance end location that enables secure monitoring of the storage container”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Elberbaum in the system of Gupta in view of Simms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 11,
System of claim 11 substantially mirrors the method of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628